WARRANT NUMBER'S
                         F123340W and Fl270672W


                                        §
THE STATE OF TEXAS                      §         IN THE JUDICIAL
        Plaintiff,                      §
                                        §         DISTRICT COURT OF
                                        §
v.                                      §         DALLAS COUNTY, TEXAS.
                                        §
                                        §
DIETRICK LEWIS JOHNSON, SR.             §
             Defendant.                 §                      RECEIVED IN
                                        §               COURT OF CRIMINAL APPEALS


                      MOTION FOR WRIT OF MANDAMUS

TO: THE HONORABLE JUDGES OF SAID COURT:

     NOW COf>1ES; "Dietrick Lewis Johnson, Sr.," ("DeAe~PA66stQ., C~SW~
Applicant in the above captioned warrant number 1 s ,and. files

this, his pro se Writ ·of Mandamu·s ..       Applican~ :·w~ll   show this

Honorable Court the following:

                                       I.
                               Juri·sdic-tion

     This Honora-ble Court has subject matter jurisdiction over

the parties herein, of Stalking and Retaliation

                                       TI.
                            ARGUMENT
     Applicant filed a Speedy Trial Motion and Writ of Habeas

Corpus well   ov~r   180 days, to be brought before a jury trial

on said warrant's.     Applicant have ye·t to hear anything regarding

the Motion's fhat    we~e   filed with said Court.       Beaumont Federal

Correctional Facjlity also      s~~t    notificatioti to said Court over
                                              .                 '




180 days ago, pbrsuant to the Interstate Agreement on Detainers

Act, and the Cdurt also failed to respond.            Ayplicant also sent

another Motion to Dismiss, and/or Request for a Fast and Speedy



                                       (1)
.
:·




     Trial form to the District Attorney; "Susan Hawk,"- and she also

     failed to   r~apond.


          The State of Texas wa·s fully awar.e that Mr. Johnson was

     in State and Federal custody   ain~~   March 26, 2012, and have

     failed to bring Applicant to trial ~n the timely manrter j~quired

     by the State and the Sixth Amendment to the United States Consti'-

     tution, within 180 days after being repeatedly notl:fied.

     Additionally, the Federal Bureati of Prisbrts (BOP) seht   ~   detainer

     action letter to the State, D~llas Cbunty, Texas th~t Applicant

     1S in custody and seeking   dispo~ition   of the case's, .and the

     State/County ·has failed to prosecute Applicant.     Therefore,

     the Court Shotild Dismiss the caae with prejtid1ce,-for warit of

     prosecution.




                                      (2)
                               PRAYER



     Ap~licant   respectfully request that this    ~~id Cou~t   grant

his motion for Mandamus, and/ or dism-iss case's for want of

p~osecution.




                                   Re~pectftrlly   sub~itt~d,




                                (~~tk~'fs~oh
                                   /fl9831-078
                                                                        \   '




                                 (3)
( ·'   .

                                 CERTIFICATE OF SERVICE



                Applicant hereby certify that a    t~u~   and   co~~~ct   copy of

           the foregoing 'is being sent to Abel Acosta, Cler·k of said Court,

           at Court of Criminal Appeals of Texas, P.O. Box 12308, Capitol

           Station, Austin, Texas   78711, from Beaumont FCI       Comp~~x   (N~d),

           P.O. Box 26040, Beaumont, Texas     77720, on November 19, 2015.




                                             Respectf~l1y   submitted,



                                        (S~~~~~~~~~~~~~~
                                              ietrick Lewis
                                             #19831~078
                                             Beaumont FCI Comple~ (Med)
                                             P.O. Box 26040
                                             Beaumont, Texas 77720




                                             (4)
     BP-S235. 051,     IAD - NOTICE OF UNTRIED INDICTMENT                          CDFRM
     FEB 94
     U.S. DEPARTMENT OF JUSTICE                                                             FEDERAL BUREAU OF PRISONS
                                  C:: Eb\ft@, £?5   £\.46UL   Ci' ~ $ ·· t'ii u!D> i - e_At)fi _ IN ·- QJ-f.S::.E.F
       Inmate:                                           Reg1.ster No. :          Inst1.tut1.on:

       Johnson,Dietrick Lewis                            19831-078                FCC BEAUMONT - Medium
                                                                                  SECURITY


     Pursuant to the Interstate Agreement 'on Detainers Act, you are hereby informed that the following
     are the untried indictments, information, or complaints against you concerning which the
     undersigned has knowledge, and the source and contents of each.


       wiRRANT# ;~:12334ow~''Fi2.7o·672w/
       r~-~U:d:iciei:it Bbrid~sE?i:(kin~/in,                        ·tj~l~~ :t~~!ir~~~k!I!tt~t~~~:f\~4~ "'~1\'
      .Capias Retaliation                                           ball~~,       TX 75207~43l3                      :-


            You are hereby further advised that by the provisions of said Agreement you have the right to
     request the appropriate prosecuting officer of the jurisdiction in which any such indictment,
     information or complaint is pending and the appropriate court that a final disposition be made
     thereof. You shall then be brought to trial within 180 days, unless extended ·pursuant to provisions
     of the Agreement. After you have caused to be delivered to said prosecut-ing officer and said court
     written notice of the place of your imprisonment and your said request, together with a certificate
     of the custodial authority as more fully set forth in said Agreement. However, the court having
     jurisdiction of the matter may grant any necessary or reasonable continuance.

                 Your request for final disposition will operate as a request for final disposition of all
     untried indictment.s,      informati~n    or c:omplai!"'.ts on the basis of     ~.-1hich    det.air..ers have bee!! lodged
     against you from the state to whose prosecuting official your request for final disposition is
     specifically directed. Your request will also be deemed to be a waiver of extradition to the state
     of trial to serve any sentence there imposed upon you·, after completion of your term of
     imprisonment in this state. Your request will also constitute a consent by you to the production of
     your body in any court where your presence may be required in order to effectuate the purposes of
     Agreement on Detainer and a further consent voluntarily to be returned to the institution in which
     you are now confined.

            Should you desire such a request for final disposition of any untried indictment, information
     or complaint, you are to notify the Inmate Systems Manager of the institution in which you are
     confined.

             You are also advised that under provisions of said Agreement the prosecuting officer of a
      jurisdiction in which any such indictment, information or complaint is pending may institute
      proceedings to obtain a final disposition thereof; In such event, you may oppose the reqliest that
    . you be deliv:ered.to such-prosecuting-officer or .. court. You.may request--the .Warden to disapprove any
      such request for your temporary custody but you cannot oppose delivery-on the grounds that the
      Warden has not affirmatively consented to or ordered such delivery.


       r:iated                    Name and Title of Custodial Authority               By:       (Chief Executive Officer)

                                  CHARLES E. SAMUELS, DIRECTOR
                                  FEDERAL BUREAU OF PRISONS                           DALLAS B. JONES, WARDEN


                                                                                                                ,:·. \'.
       Dated

                                                                                                    3'
- - ·-orfgi'nal---Inmate, Copy- J&.C, Copy- CentralF:lle(Section lt")- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

     This form may be replicated via   viP)                                                               Replaces BP-235(58) of OCT 88